Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 1 of 29 Page ID #:1



 1   KHAI LEQUANG (SBN 202922)
     klequang@orrick.com
 2   RICHARD W. KREBS (SBN 278701)
     rkrebs@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE
     LLP
 4   2050 Main Street
     Suite 1100
 5   Irvine, CA 92614-8255
     Telephone: +1 949 567 6700
 6   Facsimile: +1 949 567 6710
 7   Attorneys for Plaintiffs EFG BANK AG,
     CAYMAN BRANCH and WELLS FARGO
 8   BANK, NATIONAL ASSOCIATION, as
     securities intermediary for EFG BANK AG,
 9   CAYMAN BRANCH
10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
13   EFG BANK AG, CAYMAN BRANCH;                Case No.   2:19-cv-01696
     and WELLS FARGO BANK,
14   NATIONAL ASSOCIATION, as                   COMPLAINT FOR:
     securities intermediary for EFG BANK
15   AG, CAYMAN BRANCH,                         1. BREACH OF CONTRACT;
16                    Plaintiffs,               2. BREACH OF THE IMPLIED
                                                   COVENANT OF GOOD FAITH
17            v.                                   AND FAIR DEALING
                                                   (CONTRACTUAL);
18   JOHN HANCOCK LIFE INSURANCE
     COMPANY (U.S.A.)                           3. BREACH OF THE IMPLIED
19                                                 COVENANT OF GOOD FAITH
                      Defendant.                   AND FAIR DEALING
20                                                 (TORTIOUS); AND
21                                              4. DECLARATORY RELIEF
22
23                                              JURY TRIAL DEMANDED
24
25
26
27
28

     4154-6688-3610                                                        COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 2 of 29 Page ID #:2



 1            Plaintiffs EFG Bank AG, Cayman Branch (“EFG”) and Wells Fargo Bank,
 2   National Association, as securities intermediary for EFG (EFG and Wells Fargo
 3   together, “Plaintiffs”), by and through their attorneys, file this Complaint against
 4   Defendant John Hancock Life Insurance Company (U.S.A.) (“John Hancock” or
 5   “Defendant”), and allege as follows:
 6                                JURISDICTION AND VENUE
 7            1.      This Court has subject matter jurisdiction under 28 U.S.C. §
 8   1332(a)(2) and (3) because (a) the action involves plaintiffs who are citizens of
 9   South Dakota and Switzerland (as described fully below), and a defendant that is a
10   citizen of Massachusetts and Michigan; and (b) the amount in controversy exceeds
11   $75,000, exclusive of interest and costs.
12            2.      This Court has personal jurisdiction over John Hancock because John
13   Hancock regularly conducts and transacts business in California, including having
14   issued all of the life insurance policies at issue in California.
15            3.      Venue is proper pursuant to 28 U.S.C. § 1391(a)(1), (a)(2), and
16   1391(b) because John Hancock conducts business in the Central District of
17   California, and a substantial part of the events giving rise to the claims occurred in
18   this judicial district, including John Hancock’s issuance of the policies that are at
19   issue in this Complaint.
20                                 NATURE OF THE ACTION
21            4.      Plaintiffs bring this action seeking compensatory and punitive
22   damages, equitable relief, and attorneys’ fees based on John Hancock’s unlawful
23   increasing of the Applied Monthly Rates (referred to herein as “cost of insurance”
24   or “COI” rates) on a targeted group of its in-force life Performance UL Core
25   insurance policies owned by Plaintiffs (collectively, the “COI Increases” on
26   Plaintiffs’ “Performance Policies”). While John Hancock has not disclosed the
27   criteria used to define this targeted group (the “Discriminated Group”), it appears to
28   be comprised of disproportionate numbers of investor-owned policies and policies

     4154-6688-3610
                                                 -2-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 3 of 29 Page ID #:3



 1   originally issued to older-aged insureds. By raising the cost of insurance rates
 2   without a proper basis and, on information and belief, only on the Discriminated
 3   Group, John Hancock has breached the terms of the Performance Policies.
 4            5.      The Performance Policies are universal life insurance policies.
 5   Universal life insurance is a form of life insurance also known as “flexible
 6   premium” adjustable life insurance. Universal life insurance consists primarily of
 7   two distinct components: (1) the life insurance component, for which the insurance
 8   company charges a cost to cover the risk of the insured’s death (the cost of
 9   insurance); and (2) a savings component, where premiums paid in excess of the cost
10   of insurance (and certain other policy charges) accumulate and earn interest at a rate
11   that will not be lower than a guaranteed minimum crediting rate.
12            6.      Universal life insurance is designed to give policyholders flexibility,
13   particularly with respect to the payment of premiums. This can be demonstrated by
14   comparing universal life insurance to whole life insurance. With whole life
15   insurance, a policyholder pays fixed monthly premium payments for the life of a
16   policy. These fixed monthly premium payments include an amount associated with
17   the cost for the insurance company to bear the risk of the insured’s death (i.e., the
18   cost of insurance) but also an additional amount intended to build up a “cash value”
19   that earns interest over time. In the insured’s earlier years, the fixed monthly
20   premium payments are typically far higher than the insured’s actual risk of death,
21   and most of the premiums are used to accumulate cash value that will be used to
22   fund the death benefit in the later years of the insured’s life, when the fixed
23   monthly premiums are likely to be lower than the actual risk of death. That is, the
24   “cash value” build-up in the earlier years operates as a “reserve” to pay the death
25   benefit in the later years.
26            7.      Universal life insurance “unbundles” these two components of a whole
27   life insurance policy and allows policyholders to choose whether to pay just enough
28   premiums to cover the risk of death (i.e., pay solely for the life insurance) or pay

     4154-6688-3610
                                                  -3-                               COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 4 of 29 Page ID #:4



 1   more (subject to certain limitations) and build up a cash value that earns tax-
 2   deferred interest (which, among other things, can be used to pay for the cost of
 3   insurance in the future).
 4            8.      Although there is no fixed monthly premium payment that is due, if
 5   the balance in the policy account is insufficient to cover the policy’s monthly
 6   charges, which includes the cost of insurance and certain other policy charges, the
 7   policy will enter a grace period and lapse unless additional premiums are paid.
 8            9.      Universal life insurance policies have both guaranteed and non-
 9   guaranteed elements. Guaranteed elements are fixed and determined at a specific
10   time, such as when the policy was issued. Non-guaranteed elements, on the other
11   hand, are not fixed at a specific time and can be adjusted by the life insurance
12   company under the terms of the policy. An example of a guaranteed element is the
13   guaranteed minimum crediting rate. An example of a non-guaranteed element is
14   the cost of insurance rate, which is what John Hancock charges to bear the risk of
15   the insured’s death. (While Plaintiffs’ Performance Policies at issue here refer to
16   this as the “Applied Monthly Rate,” many universal life insurance policies refer to
17   this as the “cost of insurance” rate because it is the rate that the insurance company
18   charges purely for insurance coverage.)
19            10.     Although the Performance Policies permit John Hancock to adjust the
20   cost of insurance rates (by increasing or decreasing them), the Performance Policies
21   restrict John Hancock’s ability to do so in at least two important ways. First, John
22   Hancock may only change cost of insurance rates based on its reasonable
23   expectations as to “future investment earnings, persistency, mortality, expense and
24   reinsurance costs and future tax, reserve and capital requirements.” So, for
25   example, COI rate increases made to increase John Hancock’s profitability, or to
26   recoup past losses, are impermissible. Second, any change in cost of insurance
27   rates must be “on a uniform basis for insureds of the same sex, Issue Age, and
28   premium class.” COI rate increases that target some Performance Policies but not

     4154-6688-3610
                                                 -4-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 5 of 29 Page ID #:5



 1   others or apply to some members of a class but not others without a reasonable
 2   actuarial basis are discriminatory and unlawful.
 3            11.     To better understand the basis for John Hancock’s sudden and massive
 4   rate increase, counsel, on behalf of certain Plaintiffs, attempted to obtain the
 5   information that John Hancock relied on to justify its rate increase, including John
 6   Hancock’s original pricing assumptions (including mortality assumptions) and
 7   evidence of its alleged adverse experience (including mortality experience), but
 8   John Hancock ignored these requests. Plaintiffs’ counsel also made public records
 9   requests for this information to the New York State Department of Financial
10   Services (“NYDFS”), but John Hancock objected to NYDFS providing such
11   records, claiming the information is confidential and trade secret.
12            12.     Notwithstanding John Hancock’s efforts to conceal information about
13   the COI Increases, Plaintiffs have good reason to believe the rate increases breach
14   Plaintiffs’ Performance Policies in multiple ways. To begin with, the most
15   important assumption in life insurance is mortality. Yet it is well-known in the life
16   insurance industry that since John Hancock began issuing the Performance Policies
17   in 2003, mortality has improved, not worsened. This improvement in mortality has
18   resulted in new life insurance mortality tables that would, if anything, support a
19   decrease, not increase, in cost of insurance rates. Despite this, John Hancock
20   increased its COI rates on Performance Policies, in blatant breach of the Policies’
21   express and implied terms and conditions.
22            13.     Industry analysts also have confirmed that mortality has continued to
23   improve. For example, in 2016, Towers Watson, which insurers like John Hancock
24   frequently cite to, published a report with recommendations for mortality
25   improvement assumptions for life insurance companies. All assumptions over age
26   55 are positive improvements, meaning that Towers Watson expects that mortality
27   will continue to improve at every age. Similarly, statistics published by The
28   Human Mortality Database (HMD, organized by the Department of Demography of

     4154-6688-3610
                                                 -5-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 6 of 29 Page ID #:6



 1   the University of California, Berkeley) show increases in life expectancy and
 2   lowering of mortality rates between 2010 and 2015 for older-aged individuals in the
 3   United States. And a Society of Actuaries (SOA) report on historical population
 4   mortality rates shows continuing mortality improvements every five years between
 5   2000-2014.
 6            14.     John Hancock says that it partly relies on this type of industry data in
 7   setting its mortality expectations, stating that “[m]ortality assumptions are based on
 8   our internal as well as industry past and emerging experience,” and that it makes
 9   “assumptions about future mortality improvements using historical experience
10   derived from population data.”1 Any suggestion by John Hancock that its mortality
11   expectations have developed in a way that is the opposite of the industry is
12   implausible. Given this consistent trend of improving mortality expectations, John
13   Hancock should have decreased COI rates on the Performance Policies. Instead, it
14   raised COI rates dramatically, allegedly based on worse mortality expectations than
15   those at issuance. Even if John Hancock had some decline in its mortality
16   expectations, contrary to the industry, that decline could not be close to warranting
17   the massive COI Increases seen here.
18            15.     John Hancock admitted as recently as February 2016 that its
19   “anticipated experience factors underlying any nonguaranteed elements [including
20   cost of insurance] are not different from current experience.” This means that John
21   Hancock’s expectations of future mortality experience had not differed from its
22   original expectations, and that no COI rate increases were on the horizon. There
23   have not been adverse experience and expectations within recent years, or since
24   February 2016, that could justify an increase in COI rates, and certainly not one of
25   this size. Mortality—by far the biggest driver of COI rates—has been improving
26
27   1
      MANULIFE FINANCIAL CORPORATION, 2017 ANNUAL REPORT 68 (2017),
28   http://manulife.force.com/servlet/servlet.FileDownload?file=00P50000010BL5xEA
     G&ver=10.
     4154-6688-3610
                                                  -6-                               COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 7 of 29 Page ID #:7



 1   industry-wide at a rate of approximately 1% per year. Even in the unlikely event
 2   that John Hancock has not shared in this mortality improvement, its mortality
 3   expectations could not have deviated so significantly in just two years to justify the
 4   COI Increases seen here.
 5            16.     Furthermore, the COI Increases were not uniform among policyholders
 6   as required by the terms of the policies. The policies either expressly promise that
 7   any increase in cost of insurance rates will be “on a uniform basis for insureds of
 8   the same sex, Issue Age, and premium class.” The COI Increases breach this
 9   provision because John Hancock applied increases to some Performance UL
10   policies and not others, in materially different amounts, without any contractual or
11   acceptable actuarial reason for that discrimination. Indeed, while John Hancock
12   told its agents in May 2018 that it decided to increase COI rates on “approximately
13   1,500” Performance UL policies out of a larger subset of 4,000 Performance UL
14   policies issued between 2003 and 2010, John Hancock did not disclose why it chose
15   that subset of 4,000 policies to review, nor why it increased rates on only 1,500 of
16   those 4,000 policies.
17            17.     Tellingly, John Hancock did not increase COI rates on any of its other
18   universal life products issued between 2003 and 2010, even though it told
19   regulators that its mortality experience is “allocated across product lines.” By
20   drastically raising COI rates by as much as 75% or more on only the Discriminated
21   Group, it is apparent that John Hancock seeks to force Plaintiffs and other members
22   of the Discriminated Group either to (a) pay exorbitant premiums that John
23   Hancock knows will no longer justify the ultimate death benefits, or (b) lapse or
24   surrender their Performance Policies and forfeit the premiums they have paid to
25   date, thereby depriving policyholders of the benefits of their policies. John
26   Hancock, in turn, will make a huge profit—either through higher premium
27   payments or by eliminating a large group of policies (through lapses or surrenders)
28   and keeping the vast majority of the premiums they have paid to date on them.

     4154-6688-3610
                                                 -7-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 8 of 29 Page ID #:8



 1            18.     It is apparent from John Hancock’s own statements that John Hancock
 2   implemented the COI Increases to boost profits. On a November 2017 earnings call
 3   for Manulife Financial Corporation (John Hancock’s parent company, which
 4   reports on behalf of John Hancock in consolidated financial statements), Manulife’s
 5   CEO acknowledged that the company’s North American legacy business (which, on
 6   information and belief, includes Plaintiffs’ Performance Policies) is “generating
 7   returns that are less than acceptable.” On this November 2017 earnings call,
 8   Manulife’s CEO further stated that Manulife’s “number one” priority is to
 9   “aggressively manage” its legacy blocks to “increase profitability and cash
10   generation,” and that “shareholder returns” will be a big part of how Manulife
11   measures “progress in our legacy business.” Increasing its profit margins on its life
12   insurance business, including the Performance Policies owned by the Discriminated
13   Group, was at the forefront of John Hancock’s agenda when it announced the COI
14   Increases.
15            19.     In apparent response to complaints about similar COI rate increases
16   made by other universal life insurance companies over the last several years,
17   NYDFS recently enacted a new regulation that protects policyholders from
18   unjustified life insurance premium increases. Among other things, NYDFS
19   Insurance Regulation 210 (“Reg 210”) mandates the examination, as needed, of
20   “anticipated experience factors at specified times and under specified conditions but
21   no less frequently than required by law to determine if the factors are reasonable.”
22   Reg 210 § 48.2(a)(1), 48.2(f)(2). The regulation defines experience factors as
23   “investment income, mortality, morbidity, persistency, or expense that represents
24   the insurer’s financial experience on a policy” and emphasizes “[p]rofit margin is
25   not an experience factor.” Reg 210 § 48.1(h).
26            20.     In announcing the proposed regulation in a press release dated
27   November 17, 2016, NYDFS Superintendent Maria Vullo declared that New York
28

     4154-6688-3610
                                                 -8-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 9 of 29 Page ID #:9



 1   “will not stand by and provide life insurers free reign to implement unjustified cost
 2   of insurance increases on New Yorkers simply to boost profits.”2
 3            21.     An article in The Wall Street Journal published the same day notes
 4   that the New York regulation “could be widely copied by other [states’] insurance
 5   departments.”3
 6                                        THE PARTIES
 7            22.     Plaintiff Wells Fargo Bank, National Association is a national banking
 8   association with its principal place of business in Sioux Falls, South Dakota.
 9            23.     Plaintiff EFG Bank AG, Cayman Branch is a Swiss banking
10   corporation with its principal place of business in Switzerland; Cayman Branch
11   refers to a branch office in the Cayman Islands. EFG is the ultimate owner and
12   beneficiary of the life insurance policies at issue in this case, which EFG holds in a
13   security account maintained by Wells Fargo, as securities intermediary for EFG
14   pursuant to a Securities Account Control Agreement, dated as of November 7,
15   2007, between EFG Bank AG, Guernsey Branch and Wells Fargo, as modified by
16   that certain Assignment and Amendment Agreement dated as of June, 2010, by and
17   among EFG, EFG Bank AG, Guernsey Branch, and Wells Fargo (as modified, the
18   “SACA Agreement”).4 Under the SACA Agreement, each life insurance policy at
19   issue constitutes a “Financial Asset” that Wells Fargo, as securities intermediary,
20   has credited to the securities account. EFG is the “entitlement holder” and is
21   entitled to exercise the rights that comprise each Financial Asset credited to the
22   2
       See Press Release, NYDFS, DFS Proposes New Regulation to Protect New
23   Yorkers from Unjustified Life Insurance Premium Increases (Nov. 17, 2016),
24   http://www.dfs.ny.gov/about/press/pr1611171.htm.
     3 Leslie Scism, New York Regulator Aims to Require Life Insurers Justify Higher
25   Rates on Old Policies, Wall St. J. (Nov. 17, 2016),
26   http://www.wsj.com/articles/new-york-regulator-aims-to-require-life-insurers-
     justify-higher-rateson-old-policies-1479394201.
27   4
       Here, as securities intermediary, Wells Fargo is “a person, including a bank or
28   broker, that in the ordinary course of its business maintains securities accounts for
     others and is acting in that capacity.” U.C.C. § 8-102(a)(14)(ii).
     4154-6688-3610
                                                 -9-                             COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 10 of 29 Page ID #:10



   1   securities account. EFG owns the ultimate financial interests in the policies. Wells
   2   Fargo, as securities intermediary for EFG, is identified as the owner and beneficiary
   3   on the records of the insurance company.
   4            24.     Upon information and belief, Defendant John Hancock Life Insurance
   5   Company (U.S.A.) (“Defendant” or “John Hancock”) is a stock life insurance
   6   company incorporated in Michigan and headquartered in Boston, Massachusetts. In
   7   addition, in 2009, John Hancock acquired John Hancock Variable Life Insurance
   8   Company, the issuer of Plaintiffs’ Performance Policies. The ultimate parent of the
   9   John Hancock is Manulife Financial Corporation (“Manulife”), a Canadian-based
 10    insurance and financial services holding company. John Hancock, through its
 11    predecessor (John Hancock Variable Life Insurance Company), issued and holds
 12    Plaintiffs’ Performance Policies hit by the COI Increases. John Hancock is
 13    authorized to do business in the State of California and regularly conducts its
 14    business in the State of California, including within this judicial district, and issued
 15    all of Plaintiffs’ Performance Policies in this judicial district.
 16                                  FACTUAL BACKGROUND
 17             A.      Plaintiffs Are Owners of John Hancock’s Universal Life Insurance
 18                     Policies Subject to John Hancock’s Rate Increases
 19             25.     EFG is the ultimate owner and beneficiary of 6 John Hancock policies
 20    that are subject to John Hancock’s increase in cost of insurance rates. These
 21    policies were issued between December 2004 and January 2006 and range in face
 22    amount from $5 million to $10 million, and are listed on the attached Exhibit 1.
 23    Plaintiffs’ Performance Policies were issued in the State of California. A sample
 24    Plaintiffs’ Performance Policy, redacted for privacy, is attached hereto as Exhibit
 25    2. As noted above, Wells Fargo Bank, National Association is listed on John
 26    Hancock’s records as the owner and beneficiary of Plaintiffs’ Performance Policies,
 27    but solely as securities intermediary for EFG. EFG, as the entitlement holder, owns
 28    the ultimate financial interest in Plaintiffs’ Performance Policies.

       4154-6688-3610
                                                  - 10 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 11 of 29 Page ID #:11



   1            26.     As is typical of universal life insurance policies, Plaintiffs’
   2   Performance Policies provide that they will remain in force as long as there are
   3   sufficient funds in the policy account each month to cover the monthly deductions
   4   described in Plaintiffs’ Performance Policies. The monthly deductions generally
   5   consist of a premium charge, an administrative charge, a face amount charge, and a
   6   cost of insurance charge, plus charges for any policy riders.
   7            27.     The cost of insurance charge is by far the largest and most significant
   8   charge. This charge, also known as the mortality charge, reflects the price that John
   9   Hancock charges to cover the risk of death. The cost of insurance charge is
 10    determined by multiplying the Applied Monthly Rate times the net amount at risk.
 11    The net amount at risk is essentially (with minor variation between some of the
 12    policies) the death benefit, also known as the face amount, minus the policy value.
 13    The policy value is deducted from the death benefit because, although the policy
 14    account value is part of the death benefit paid upon the insured’s death,
 15    policyholders do not pay cost of insurance on the policy account value, which is the
 16    savings component of Plaintiffs’ Performance Policies and not the “insurance.”
 17             28.     The cost of insurance rates under a policy are based initially on certain
 18    characteristics of the insured, including her or his gender, age, and underwriting
 19    class (i.e., preferred plus, preferred, standard, and substandard classes). The cost of
 20    insurance rates increase every year as the insured ages.
 21             29.     Each of Plaintiffs’ Performance Policies has the same language
 22    regarding how the COI rates will be determined. The policies provide:
 23
            The Applied Monthly Rates are the actual rates used to calculate the Cost
 24         of Insurance Charge. We will determine the Applied Monthly Rates to be
 25         used for this policy. The Applied Monthly Rates will be based on our
            expectations of future investment earnings, persistency, mortality,
 26         expense and reinsurance costs and future tax, reserve and capital
 27         requirements and will never be greater than the Maximum Monthly Rates
            shown in Section 2 divided by 1,000. They will be reviewed at least once
 28         every 5 Policy Years. Any change in Applied Monthly Rates will be made

       4154-6688-3610
                                                     - 11 -                               COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 12 of 29 Page ID #:12



   1        on a uniform basis for insureds of the same sex, Issue Age, and premium
   2        class, including smoker status, and whose policies have been in force the
            same length of time.
   3
   4   Ex. 2 at 11.
   5            30.     Accordingly, among many other things, under the terms of Plaintiffs’
   6   Performance Policies, cost of insurance rates: (a) can only be based on John
   7   Hancock’s reasonable assumptions as to “future investment earnings, persistency,
   8   mortality, expense and reinsurance costs and future tax, reserve and capital
   9   requirements”; (b) must be made “on a uniform basis for insureds of the same sex,
 10    Issue Age, and premium class”; and (c) cannot recoup past losses or be used to
 11    increase John Hancock’s profitability.
 12             B.      John Hancock Raises Cost of Insurance Rates Solely on the
 13                     Discriminated Group’s Policies
 14             31.     In May 2018, John Hancock began notifying the Discriminated Group
 15    that it was raising the cost of insurance rates on certain of its Performance Policies.
 16    A sample letter for one of Plaintiffs’ Performance Policies is attached hereto as
 17    Exhibit 3. The letter cryptically states that John Hancock’s “expectation of future
 18    experience has changed, and therefore the Cost of Insurance rates on [the
 19    policyholder’s] Performance UL policy will be increasing . . . .” Ex. 3, at 1. The
 20    letters contained no other reasons or justifications for the COI increase—they did
 21    not say how much the rate increase would be or explain how its expectation of
 22    future experience had changed, nor did they say what policies or policyholders were
 23    subject to a rate increase. John Hancock has not offered any explanation for these
 24    disparate increases.
 25             32.     In addition to the notice letters, a document that John Hancock
 26    released to brokers and agents disclosed that the COI Increases—which John
 27    Hancock decided to apply to “a subset” of its Performance UL policies with
 28    increase amounts that vary (significantly) by policy—are “a result of changes in

       4154-6688-3610
                                                   - 12 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 13 of 29 Page ID #:13



   1   [John Hancock’s] expectations of future mortality and lapse experience.” Ex. 4 at
   2   1. John Hancock further explained that, of 4,000 Performance UL policies that it
   3   reviewed for rate increase, it was raising rates on only 1,500. Id. Again, John
   4   Hancock did not explain how changes in its mortality and lapse experience
   5   warranted a cost of insurance rate increase, why only 4,000 policies were selected
   6   for review out of the universe of Performance UL policies, why only 1,500 were
   7   ultimately selected to receive a rate increase, or how it determined the significantly
   8   disparate COI rate increase amounts applied to each affected policy.
   9            33.     In June of 2018, counsel, on behalf of Plaintiffs, sent public records
 10    requests for information about John Hancock’s rate increase to state insurance
 11    regulators, including NYDFS. NYDFS responded that it had documents responsive
 12    to Plaintiffs’ counsel’s requests, but that John Hancock had objected to NYDFS
 13    producing those documents on the basis they were confidential and trade secret.
 14    After further correspondence, NYDFS produced a handful of heavily redacted
 15    documents that revealed very little about the rate increases.
 16             34.     Thus, before commencing this action, Plaintiffs were unable to obtain,
 17    either from John Hancock or from insurance regulators, any information evidencing
 18    the bases for John Hancock’s COI rate increases. Because only John Hancock and
 19    its regulators have this information, John Hancock’s refusal to provide the
 20    information has prevented policyholders like Plaintiffs from verifying the accuracy
 21    of John Hancock’s representations that the COI Increases are justified.
 22             35.     Regardless, it is apparent that John Hancock’s COI Increases breach
 23    Plaintiffs’ Performance Policies in at least two ways. First, the COI Increases
 24    unfairly discriminate against Plaintiffs in multiple respects. Second, the COI
 25    Increases are not based on “expectations of future investment earnings, persistency,
 26    mortality, expense and reinsurance costs and future tax, reserve and capital
 27    requirements.” Rather, Plaintiffs are informed and believe, and on that basis allege,
 28    that in raising COI rates, John Hancock considered factors it could not consider

       4154-6688-3610
                                                    - 13 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 14 of 29 Page ID #:14



   1   under the Performance Policies, including increasing its profits and recouping past
   2   losses.
   3            C.      The COI Increases Unfairly Discriminate Against Plaintiffs
   4            36.     Plaintiffs’ Performance Policies state that any changes in cost of
   5   insurance rates will “be made on a uniform basis for insureds of the same sex, Issue
   6   Age, and premium class.” Aside from the unrelated discussion of beneficiary
   7   classes, the only “class” referred to in Plaintiffs’ Performance Policies is the
   8   “premium class.” See, e.g., Ex. 2 at 11. But instead of implementing rate increases
   9   that are equitable to policyholders in a given class, John Hancock applied the COI
 10    Increases to an undefined subset of Performance Policies, thus identifying a new
 11    class of policyholders to be the target of its rate increases. John Hancock also
 12    discriminated within this new class by applying materially different COI rate
 13    increase amounts to the affected policies.
 14             37.     John Hancock has admitted to its brokers that it applied COI increases
 15    to 1,500 out of 4,000 Performance UL policies that it reviewed, and, on information
 16    and belief, there are thousands more Performance UL policies that John Hancock
 17    apparently did not even review for the purpose of implementing a COI increase.
 18    John Hancock has not revealed the criteria it used to target some policies with an
 19    increase and not others, but preliminary investigation reveals that there does not
 20    appear to be any actuarial justification for the choices. Similarly, John Hancock is
 21    applying significantly different increase amounts amongst the policies it is
 22    targeting, and there is no actuarial justification for this disparate treatment either.
 23             38.     Further, John Hancock has not announced an increase in COI rates for
 24    any of its other universal life products, even though John Hancock issued other
 25    types of universal life policies between 2003 and 2010 (such as Majestic UL,
 26    SVULZ and Majestic VULX). These other products, by John Hancock’s own
 27    admission, shared the same initial mortality assumptions as the Performance
 28    Policies affected by the COI Increases. If John Hancock really had determined COI

       4154-6688-3610
                                                   - 14 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 15 of 29 Page ID #:15



   1   increases “based on expectations” as to mortality and lapses, as it claims, then its
   2   COI rates would have increased for a broad range of life insurance policies, and not
   3   just the (subset of) Performance Policies. That John Hancock did not implement
   4   any such broad increase confirms that the COI Increases are being unlawfully used
   5   to target certain policies and policyholders in an inequitable manner and based on
   6   improper factors not provided for in the policy.
   7            D.      The COI Increases Are Not Based on Reasonable Expectations as
   8                    to Future Cost Factors
   9            39.     Plaintiffs’ Performance Policies state that the COI rates “will be based
 10    on [John Hancock’s] expectations of future investment earnings, persistency,
 11    mortality, expense and reinsurance costs and future tax, reserve and capital
 12    requirements.”
 13             40.     John Hancock has pointed to only two factors to justify the increase:
 14    “changes in [John Hancock’s] expectations of future mortality and lapse
 15    experience.” Not only does John Hancock ignore positive changes in some
 16    enumerated factors (like “tax assumptions”), but also changes in these two factors
 17    could not possibly warrant COI rate increases, much less the substantial increases
 18    seen here.
 19                     1.    The COI Increases Are Not Based on John Hancock’s
 20                           Reasonable Expectations of Future Mortality
 21             41.     While mortality is the most significant factor in providing life
 22    insurance coverage, it is well known in the life insurance industry that over the past
 23    three decades, mortality has improved, not worsened, and people are living much
 24    longer than anticipated several years ago when John Hancock priced Plaintiffs’
 25    Performance Policies. For example, in 2015, the National Center for Health
 26    Statistics reported “[s]ignificant decreases in mortality in 2014 compared with
 27    2013” and observed that this year-to-year improvement was “consistent with long-
 28    term trends.” “Although year-to-year changes are usually relatively small,”

       4154-6688-3610
                                                    - 15 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 16 of 29 Page ID #:16



   1   explained the National Center for Health Statistics, “the age-adjusted death rate in
   2   the United States decreased 16.6% between 2000 (869.0) and 2014 (724.6).” This
   3   “long-term trend” of improving mortality is also evidenced by the release of several
   4   new mortality tables over the past two decades that would, if anything, support a
   5   decrease, not an increase, in the COI rates.
   6            42.     In 2001, the SOA and the American Academy of Actuaries (“AAA”)
   7   produced the 2001 Commissioner’s Standard Ordinary (“CSO”) Table, which
   8   replaced the previous 1980 CSO Table to reflect significant improving mortality.
   9   The SOA also is currently investigating an update of the 2001 CSO Table, and a
 10    2015 investigative report by the SOA showed significant reductions in insurance
 11    company reserves compared to the 2001 CSO Table due to mortality improvements
 12    since 2001. In 2008, the SOA also released a 2008 Valuation Basic Table (“VBT”)
 13    that reflected significant mortality improvements compared to prior tables. In 2014,
 14    the SOA released the 2014 VBT, which showed overall mortality improvement
 15    from the 2008 VBT.
 16             43.     These new mortality tables demonstrate that since John Hancock
 17    originally priced Plaintiffs’ Performance Policies, mortality has improved, not
 18    worsened, and this change in mortality would support a decrease, not increase, in
 19    COI rates.
 20             44.     John Hancock’s regulatory filings over the past several years also do
 21    not reflect any adverse changes to mortality that would support the COI Increases.
 22    Every year, John Hancock files responses to form interrogatories with the National
 23    Association of Insurance Commissioners (“NAIC”), which are signed by an actuary
 24    at John Hancock, concerning John Hancock’s “non-guaranteed elements” (which
 25    include COI rates). One of the form interrogatories asks insurers whether “the
 26    anticipated factors underlying any nonguaranteed elements” are different from
 27    current experience, and if so, insurers must describe in general the ways in which
 28    “future experience is anticipated to differ” and “the nonguaranteed element factors

       4154-6688-3610
                                                   - 16 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 17 of 29 Page ID #:17



   1   that are affected by such anticipation.” For each year between 2006 and February
   2   2016, John Hancock stated that, with exceptions not relevant here, “the anticipated
   3   experience factors underlying any nonguaranteed elements are not different from
   4   current experience” and that it “continue[s] to monitor experience.” This means
   5   that as of February 2016, John Hancock admitted that its expectations of future
   6   mortality experience had not differed from its original expectations, and that no
   7   COI increases were on the horizon. There have not been adverse experience and
   8   expectations within recent years, or since February 2016, that could justify
   9   increases in COI rates, and certainly not ones of the magnitude seen here.
 10    Mortality—by far the biggest driver of COI rates—has been improving industry-
 11    wide at a rate of approximately 1% per year. Even if John Hancock has for some
 12    reason not shared in this mortality improvement, its mortality and lapse
 13    expectations could not have deviated so drastically in just two years to justify its
 14    massive COI Increases.
 15                     2.    The COI Increases Are Not Based on John Hancock’s
 16                           Reasonable Expectations of Future Lapse Experience
 17             45.     Plaintiffs’ Performance Policies list “persistency” as one of the
 18    enumerated factors. John Hancock claims that the COI Increases are at least partly
 19    driven by a change in its expectations of future “persistency.” But no change in
 20    persistency could warrant increases, much less ones of the size seen here, and John
 21    Hancock appears to misinterpret the “persistency” factor.
 22             46.     John Hancock told regulators as recently as a sworn filing in February
 23    2016 that “the anticipated experience factors underlying any nonguaranteed
 24    elements,” such as its lapse expectations, “are not different from current
 25    experience.” There is no downturn in persistency or lapse experience in the last
 26    two years that could have warranted a change in lapse expectations for the worse,
 27    and certainly not so much as to cause the substantial increases imposed on the
 28    Discriminated Group’s policies. John Hancock’s admission that lapse expectations

       4154-6688-3610
                                                   - 17 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 18 of 29 Page ID #:18



   1   did not change between product issuance and February 2016 attests to the stability
   2   of lapse rates. Industry studies also confirm that lapse rates do not vary much from
   3   year to year. For example, a 2016 industry study by A.M. Best—an entity whose
   4   ratings Manulife quotes on its website—indicated that industry lapse rates between
   5   2006-2015 only varied between approximately 5.3%-7%, which is far less variation
   6   than would be needed to justify even a few percentage points of a COI increase.
   7            47.     Further, the Performance Policies were all issued between December
   8   2004 and January 2006, so they have all been in force at least 12 years. Any
   9   adverse lapse experience would have been detected in the early years of the
 10    policies, not in the later years. A 2012 industry study published by the Society of
 11    Actuaries—reporting on a survey of the industry including John Hancock—
 12    indicated that between 2001-2009, the industry lapse rates for universal life policies
 13    that have been in force more than six years are stable, varying less than
 14    approximately two percentage points over that span, and that the lapse rates become
 15    more stable the longer the policy has been in force. This indicates that any
 16    volatility that John Hancock may have seen in these policies would have occurred
 17    in the early years, not now, and given that John Hancock admitted in February 2016
 18    that its lapse expectations had not changed, it is implausible that any change in
 19    lapse rates since issuance could justify a material change in COI rates. Moreover,
 20    on its November 2017 earnings call, Manulife explained that Manulife’s review of
 21    lapses in 2017 only focused “on lapse in Canada and parts of Asia,” and that
 22    Manulife anticipates that it will “be reviewing lapse in the U.S. next year.” Given
 23    that John Hancock did not even conduct a “deep dive” review of its lapse
 24    assumptions in 2017 for U.S. business, John Hancock could not possibly have had a
 25    recent change in lapse expectations that would justify these substantial increases to
 26    Plaintiffs’ Performance Policies.
 27             48.     John Hancock also appears to misinterpret the “persistency” factor to
 28    mean that John Hancock is permitted to raise COI rates when fewer people lapse

       4154-6688-3610
                                                   - 18 -                          COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 19 of 29 Page ID #:19



   1   than John Hancock expected. The 2016 A.M. Best study indicates that industry
   2   lapse rates were at 20-year lows between 2012-2015. Similarly, John Hancock’s
   3   2016 financial statement indicated that lapse rates for its low cost universal life
   4   products were reduced, which led to a decrease in net income attributed to
   5   shareholders. While an insurer may contend that in some circumstances it should
   6   be permitted to consider the loss of income resulting from higher lapses, it may not
   7   use lower lapses to justify a COI increase on the theory that John Hancock was
   8   counting on insureds to forget to pay their premiums. The policies do not permit
   9   John Hancock to punish its customers for paying their bills on time. Such a result
 10    would be unconscionable. As John Hancock told policyholders in announcing the
 11    rate hike, if policyholders do not increase their premiums or reduce their death
 12    benefit, then their policies will lapse. This is part of John Hancock’s design: it is
 13    using the COI Increases to force the lapses it was counting on.
 14             49.     In any event, even if John Hancock’s lapse expectations are worse,
 15    lapses still would not justify John Hancock’s substantial rate increases, particularly
 16    in the face of improving mortality and potentially other factors.
 17                     3.    The COI Increases Ignore John Hancock’s Favorable
 18                           Future Expectations, Such As Tax Assumptions and
 19                           Investment Earnings
 20             50.     While Plaintiffs’ Performance Policies require that COI rates “will be
 21    based on [John Hancock’s] expectations of future investment earnings, persistency,
 22    mortality, expense and reinsurance costs and future tax, reserve and capital
 23    requirements,” John Hancock admitted to its agents that it ignored all but two of
 24    these factors and imposed the COI Increases “as a result of changes in our
 25    expectations of future mortality and lapse experience” alone. But John Hancock is
 26    not permitted to ignore enumerated factors that it does not like.
 27             51.     For example, John Hancock ignores its favorable “tax assumptions.”
 28    In the past six months, Manulife, which owns and reports on behalf of John

       4154-6688-3610
                                                   - 19 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 20 of 29 Page ID #:20



   1   Hancock and its affiliates in the United States and international companies, has
   2   been publicly touting the massive benefits of U.S. Tax reform to its US operations.
   3   For example, in early 2018, Manulife stated that the expected “impact” of “U.S.
   4   Tax Reform” enacted in the fourth quarter of 2017 is “an expected ongoing benefit
   5   to net income attributed to shareholders and core earnings of approximately $240
   6   million per year commencing in 2018.” This is on top of a series of “refinements”
   7   to John Hancock’s actuarial models to “more accurately reflect the impact of tax
   8   timing differences on policy liabilities.” John Hancock told investors that “[t]hese
   9   refinements resulted in a benefit to net income of $696 million.”
 10             52.     John Hancock, however, simply ignored this huge expected future tax
 11    benefit, even though the policies list expectations of future “tax assumptions” as
 12    one of the factors that COI rates “will be based on.”
 13             53.     John Hancock also recently admitted that as a result of a review of its
 14    future corporate “spread assumptions” (i.e., investment earnings), it claimed a $344
 15    million benefit to net income attributed to shareholders. And yet John Hancock
 16    ignored this too, even though investment earnings are listed as an enumerated
 17    factor.
 18             54.     John Hancock cannot pick and choose to look only at the enumerated
 19    factors that it claims warrant an increase and ignore those that point in the other
 20    direction. But that is exactly what John Hancock did. If John Hancock had
 21    considered its future expected tax benefits, investment earnings, and other
 22    improvements among the enumerated factors, then a COI decrease would have
 23    been warranted, not an increase.
 24                     4.    John Hancock Improperly Raised COI Rates to Increase
 25                           Profitability
 26             55.     The COI Increases were also driven by John Hancock’s desire to
 27    increase profits, which is not an enumerated factor. On an earnings call in
 28    November 2017, Manulife’s CEO, Roy Gori, acknowledged that the company’s

       4154-6688-3610
                                                   - 20 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 21 of 29 Page ID #:21



   1   North American legacy business (which, on information and belief, includes the
   2   policies hit by this increase) was generating “less than acceptable” returns. On the
   3   same earnings call, CEO Gori further stated that Manulife’s first “priority” is to
   4   “aggressively manage” its legacy blocks to “increase profitability and cash
   5   generation.” The COI Increases, which were announced six months later, are
   6   clearly part of Manulife’s effort to “increase profitability” on the legacy block of
   7   Performance Policies issued between 2003 and 2010. But increasing profits is not
   8   an enumerated factor on which an increase can be based under the terms of
   9   Plaintiffs’ Performance Policies.
 10                     5.    The COI Increases Recoup Past Losses
 11             56.     Plaintiffs’ Performance Policies require that COI rates “will be based
 12    on our expectation of future” experience factors. This forbids COI rate increases
 13    that are based on John Hancock's desire to make up for past losses. Basic actuarial
 14    principles that are incorporated into the policies also prohibit John Hancock from
 15    implementing COI rate increases that would result in John Hancock making more
 16    profit on the policies than it previously expected using its prior expectations. In an
 17    October 2017 earnings call, John Hancock admitted that the steps it was about to
 18    take, which included the COI Increases, were part of its effort to “aggressively
 19    manage” its legacy blocks in an attempt to “increase profits,” in response to “less
 20    than acceptable returns” in the past. That is impermissible recouping of past losses.
 21             57.     In its financial statements, Manulife (reporting for John Hancock)
 22    claims to do an annual “full year review” of its actuarial assumptions, including its
 23    mortality assumptions. In the interrogatories it files with regulators, John Hancock
 24    has also told regulators that it applies its updated mortality assumptions “by risk
 25    classification across all product lines.” To the extent John Hancock claims that its
 26    mortality has not been as good as it originally expected for some of these policies,
 27    John Hancock would have known about any such issues for more than a decade
 28    (and at least since the products were priced). John Hancock cannot use COI rate

       4154-6688-3610
                                                   - 21 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 22 of 29 Page ID #:22



   1   increases now to make up for alleged losses that, if John Hancock’s story is to be
   2   believed, it must have known about long ago. To do so would be to recoup past
   3   losses, in violation of Plaintiffs’ Performance Policies and fundamental actuarial
   4   principles.
   5                                            COUNT I
   6                                 (Breach of Contract - Express)
   7            58.     Plaintiffs reallege the allegations contained in paragraphs 1 through
   8   57, inclusive, as if set forth fully herein.
   9            59.     Plaintiffs’ Performance Policies are binding and enforceable contracts.
 10             60.     Defendant materially breached Plaintiffs’ Performance Policies in
 11    several respects, including but not limited to the following:
 12             a.      By increasing the cost of insurance rates on a basis that unfairly
 13                     discriminates within the class of policyholders;
 14             b.      By increasing the cost of insurance rates on a basis other than
 15                     “expectations of future investment earnings, persistency, mortality,
 16                     expense and reinsurance costs and future tax, reserve and capital
 17                     requirements”; and
 18             c.      By imposing excessive cost of insurance rates.
 19             61.     Plaintiffs have performed all of their obligations under Plaintiffs’
 20    Performance Policies, except to the extent that their obligations have been excused
 21    by Defendant’s conduct as alleged herein.
 22             62.     As a direct and proximate cause of Defendant’s material breaches of
 23    Plaintiffs’ Performance Policies, Plaintiffs have been damaged as alleged herein in
 24    an amount to be proven at trial, but in any event that exceeds $75,000, exclusive of
 25    interest.
 26
 27
 28

       4154-6688-3610
                                                      - 22 -                          COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 23 of 29 Page ID #:23



   1                                             COUNT II
   2       (Implied Covenant of Good Faith and Fair Dealing – Contractual Breach)
   3            63.     Plaintiffs reallege the allegations contained in paragraphs 1 through
   4   62, inclusive, as if set forth fully herein.
   5            64.     Plaintiffs’ Performance Policies are binding and enforceable contracts.
   6            65.     Plaintiffs’ Performance Policies include an implied covenant,
   7   actionable in contract, that Defendant will act in good faith and deal fairly with
   8   Plaintiffs.
   9            66.     Defendant materially breached Plaintiffs’ Performance Policies in
 10    several respects, including but not limited to the following:
 11             a.      By only raising cost of insurance rates on a targeted group of
 12                     Performance Policies, thereby unfairly discriminating within the class
 13                     of policyholders;
 14             b.      By charging excessive cost of insurance rates, thereby denying Plaintiffs
 15                     the benefit of their actual policy account values;
 16             c.      By increasing the cost of insurance rates in an attempt to achieve John
 17                     Hancock’s original expected profitability for the Policies at the
 18                     policyholders’ expense;
 19             d.      By attempting to force Plaintiffs and other policyholders to either (a)
 20                     pay exorbitant premiums that John Hancock knows would no longer
 21                     justify the ultimate death benefits, or (b) lapse or surrender their Policies,
 22                     thereby forfeiting the premiums they have paid to date; and
 23             e.      Failing to provide any meaningful disclosures about the cost of
 24                     insurance rate increases.
 25             67.     Plaintiffs have performed all of their obligations under Plaintiffs’
 26    Performance Policies, except to the extent that their obligations have been excused
 27    by Defendant’s conduct as alleged herein.
 28

       4154-6688-3610
                                                      - 23 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 24 of 29 Page ID #:24



   1            68.     Defendant’s breaches were conscious, deliberate, and unreasonable
   2   acts, which were designed to and which did unfairly frustrate the agreed common
   3   purposes of Plaintiffs’ Performance Policies and which disappointed Plaintiffs’
   4   reasonable expectations by denying Plaintiffs the benefits of Plaintiffs’
   5   Performance Policies.
   6            69.     As a direct and proximate cause of Defendant’s breaches of the
   7   implied covenant of good faith and fair dealing, Plaintiffs have been damaged as
   8   alleged herein in an amount to be proven at trial, but in any event that exceeds
   9   $75,000, exclusive of interest.
 10                                            COUNT III
 11          (Implied Covenant of Good Faith and Fair Dealing – Tortious Breach)
 12             70.     Plaintiffs reallege the allegations contained in paragraphs 1 through
 13    69, inclusive, as if set forth fully herein.
 14             71.     Plaintiffs’ Performance Policies are binding and enforceable contracts.
 15             72.     Plaintiffs’ Performance Policies include an implied covenant that
 16    Defendant will act in good faith and deal fairly with Plaintiffs.
 17             73.     Defendant materially breached Plaintiffs’ Performance Policies in
 18    several respects, including, but not limited to, the following:
 19             a.      By only raising cost of insurance rates on a targeted group of
 20                     Performance Policies, thereby unfairly discriminating within the class
 21                     of policyholders;
 22             b.      By charging excessive cost of insurance rates, thereby denying Plaintiffs
 23                     the benefit of their actual policy account values;
 24             c.      By increasing the cost of insurance rates in an attempt to achieve John
 25                     Hancock’s original expected profitability for the Policies at the
 26                     policyholders’ expense;
 27             d.      By attempting to force Plaintiffs and other policyholders to either (a)
 28                     pay exorbitant premiums that John Hancock knows would no longer

       4154-6688-3610
                                                      - 24 -                         COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 25 of 29 Page ID #:25



   1                    justify the ultimate death benefits, or (b) lapse or surrender their Policies,
   2                    thereby forfeiting the premiums they have paid to date; and
   3            e.      By failing to provide any meaningful disclosures about the cost of
   4                    insurance rate increases.
   5            74.     Plaintiffs have performed all of their obligations under Plaintiffs’
   6   Performance Policies, except to the extent that their obligations have been excused
   7   by Defendant’s conduct as alleged herein.
   8            75.     Defendant’s breaches were conscious, deliberate, and unreasonable
   9   acts, which were designed to and which did unfairly frustrate the agreed common
 10    purposes of Plaintiffs’ Performance Policies and which disappointed Plaintiffs’
 11    reasonable expectations by denying Plaintiffs the benefits of Plaintiffs’
 12    Performance Policies.
 13             76.     As a direct and proximate cause of Defendant’s breaches of the
 14    implied covenant of good faith and fair dealing, Plaintiffs have been damaged as
 15    alleged herein in an amount to be proven at trial, but in any event that exceeds
 16    $75,000, exclusive of interest. Furthermore, Defendant’s conduct was conscious
 17    and deliberate, and constitutes oppression, fraud, or malice, justifying an award of
 18    punitive damages.
 19                                             COUNT IV
 20                                         (Declaratory Relief)
 21             77.     Plaintiffs reallege the allegations contained in paragraphs 1 through
 22    76, inclusive, as if set forth fully herein.
 23             78.     For reasons including, but not limited to, those stated herein, there
 24    exists an actual dispute and controversy between Plaintiffs and Defendant
 25    concerning Plaintiffs’ rights and Defendant’s obligations under Plaintiffs’
 26    Performance Policies, including, but not limited to, how Defendant must implement
 27    any change in the cost of insurance rates and under what circumstances Defendant
 28    may change the cost of insurance rates.

       4154-6688-3610
                                                      - 25 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 26 of 29 Page ID #:26



   1            79.     Accordingly, Plaintiffs seek a declaration (a) that Defendant’s cost of
   2   insurance rate increase are improper under Plaintiffs’ Performance Policies and that
   3   any excess premiums received must be returned or the Policies’ account values
   4   recalculated according to the original cost of insurance rates; and (b) setting forth
   5   the specific guidelines that govern the factual circumstances under which
   6   Defendant can raise the cost of insurance rates.
   7            80.     Such a declaration will help prevent or limit any future controversies
   8   under Plaintiffs’ Performance Policies by providing guidance as to when and how
   9   Defendant can change the cost of insurance rates on its in force Performance
 10    Policies.
 11                                     PRAYER FOR RELIEF
 12             WHEREFORE, Plaintiffs pray for relief and judgment as follows:
 13                                        On the First Count
 14             1.      For compensatory damages in an amount to be determined at trial;
 15             2.      For an award of pre-judgment and post-judgment interest;
 16             3.      For the costs of the suit herein incurred, including reasonable
 17    attorneys’ fees to the extent permitted by law; and
 18             4.      For such other and further relief as the Court may deem proper.
 19                                       On the Second Count
 20             1.      For compensatory damages in an amount to be determined at trial;
 21             2.      For an award of pre-judgment and post-judgment interest;
 22             3.      For the costs of the suit herein incurred, including reasonable
 23    attorneys’ fees to the extent permitted by law; and
 24             4.      For such other and further relief as the Court may deem proper.
 25                                        On the Third Count
 26             1.      For compensatory damages in an amount to be determined at trial;
 27             2.      For punitive damages in an amount to be determined at trial;
 28             3.      For an award of pre-judgment and post-judgment interest;

       4154-6688-3610
                                                   - 26 -                            COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 27 of 29 Page ID #:27



   1            4.      For the costs of the suit herein incurred, including reasonable
   2   attorneys’ fees to the extent permitted by law; and
   3            5.      For such other and further relief as the Court may deem proper.
   4                                      On the Fourth Count
   5            1.      For a declaration (a) that Defendant’s cost of insurance rate increase is
   6   improper under Plaintiffs’ Performance Policies and that any excess premiums
   7   received must be returned or the policies’ account values recalculated according to
   8   the original cost of insurance rates; and (b) setting forth the specific guidelines that
   9   govern the factual circumstances under which Defendant can raise the cost of
 10    insurance rates;
 11             2.      For the costs of the suit herein incurred, including reasonable
 12    attorneys’ fees to the extent permitted by law; and
 13             3.      For such other and further relief as the Court may deem proper.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       4154-6688-3610
                                                    - 27 -                           COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 28 of 29 Page ID #:28



   1   Dated:           March 7, 2019   Respectfully submitted,
   2
                                        ORRICK, HERRINGTON &
   3                                    SUTCLIFFE LLP
   4
   5                                    By:              /s/ Khai LeQuang
   6                                                     KHAI LEQUANG
                                              Attorneys for Plaintiffs EFG BANK AG,
   7                                             CAYMAN BRANCH and WELLS
   8                                               FARGO BANK, NATIONAL
                                                   ASSOCIATION, as securities
   9                                             intermediary for EFG BANK AG,
 10                                                    CAYMAN BRANCH
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       4154-6688-3610
                                           - 28 -                        COMPLAINT
Case 2:19-cv-01696-JAK-FFM Document 1 Filed 03/07/19 Page 29 of 29 Page ID #:29



   1                               DEMAND FOR JURY TRIAL
   2            Plaintiffs hereby demand trial by jury pursuant to Rule 38(b) of the Federal
   3   Rules of Civil Procedure.
   4   Dated:           March 7, 2019                 ORRICK, HERRINGTON &
   5                                                  SUTCLIFFE LLP
   6
   7                                                  By:            /s/ Khai LeQuang
   8                                                                 KHAI LEQUANG
                                                            Attorneys for Plaintiffs EFG BANK
   9                                                          AG, CAYMAN BRANCH and
 10                                                              WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION, as
 11                                                           securities intermediary for EFG
 12                                                         BANK AG, CAYMAN BRANCH
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       4154-6688-3610
                                                 - 29 -                            COMPLAINT
